The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Objection to the Title
The title “Part of Closure Cap” is objected to. The title of the design must designate the particular article, which is the subject of the design. 37 C.F.R. 1.1067. The title of the design identifies the article in which the design is embodied by the name generally known by the public.  MPEP 2920.04(a)(I) and MPEP 1503.01(I). A “part of” something is not an article. For clarity, the examiner recommends changing the title to:
--Closure Cap--
The title of the application must be amended at each occurrence throughout the papers, the original oath or declaration excepted.

Claim Refusal – 35 USC § 112(b)
The claim is refused for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include, in all of the figures, broken lines that are not described in the specification, and the scope of the claimed design cannot be determined.
If the broken line(s) represent portions of the article for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):
--The dash-dash broken lines depict portions of the Closure Cap that form no part of the claimed design.--

Claim Refusal – 35 USC § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The claim is indefinite and not enabled because the precise appearance of the claimed design cannot be determined without conjecture for the following reasons:
1). There are features on the front side of the closure cap that are drawn in solid lines and appear to be claimed. However, some of these features merge with broken lines such that it is difficult to determine where the claim stops and starts. Moreover, there is a large rectangular- shaped feature that appears to be floating in space as there are no shading lines to indicate the claimed areas or boundary lines surrounding the claimed areas to differentiate between areas that are claimed versus not claimed. This makes the scope of the claim unclear. (See where arrows point to in the annotated examples below).

    PNG
    media_image1.png
    623
    1826
    media_image1.png
    Greyscale

2). Reproduction 1.2 does not agree with reproductions 1.1 and 1.5 in that the small curved vertical line to the left of the left side claimed edge feature appears to be a broken line in reproduction 1.2 but a solid line in both reproductions 1.1 and 1.5 (see where arrows labeled [a] point to in the comparison examples below). Moreover, reproduction 1.1 does not agree with reproductions 1.2 and 1.5 in that the solid line edge is shown to be longer in reproduction 1.1 than what reproductions 1.2 and 1.5 show (see arrows labeled [b] in the comparison examples below).

    PNG
    media_image2.png
    543
    1460
    media_image2.png
    Greyscale

3). Reproduction 1.3 does not agree with reproduction 1.5 in that there is a small line segment on the hinge feature that is shown in solid lines in reproduction 1.3 but it is shown in broken lines in reproduction 1.5 (see where arrows point to in the comparison examples below).  

    PNG
    media_image3.png
    543
    978
    media_image3.png
    Greyscale


4). In the bottom view, reproduction 1.7, there is a curved rectangular-shaped feature that appears to be drawn in solid lines and claimed on the underside. However, it is unclear what this feature is illustrating without conjecture. The shape does not appear to relate to any of the features visible on the outer exterior of the closure cap. Moreover, because there is no shading in the interior, it is unclear if this feature is an opening or contains a solid interior surface. Further, the sole plan view showing of this feature in reproduction 1.7 makes it impossible to understand the true three-dimensional configuration and characteristics of this feature without resorting to conjecture. (See where arrows point to in the annotated example below).    

    PNG
    media_image4.png
    1089
    1244
    media_image4.png
    Greyscale

Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the inventor regards as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve the refusal applicant may want to consider:
1). Without adding new matter, consider amending the reproductions by clarifying the scope of the claim by adding dot-dash-dot boundary lines. But take great care in doing so to ensure that any changes made meet the written description requirement under 35 U.S.C. 112(a) and do not add new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. Note that if any boundary lines are added an additional sentence will need to be added to the broken line statement that describes the dot-dash-dot broken lines as boundary lines that form no part of the claimed design.
2). Applicant may also want to consider making the inconsistent features described above in reproductions 1.1, 1.2, 1.3, and 1.5 consistent with each other from view to view.
3). Additionally, applicant may want to consider amending reproduction 1.7 by changing the feature in the underside described above as indefinite to dash-dash broken lines. 
If applicant chooses to amend the reproductions and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a) and does not add new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. It must be apparent that applicant was in possession of the amended design at the time of original filing. A response is required in reply to the Office action to avoid abandonment of the application. If corrected reproductions are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).  

Conclusion
The claimed design is refused under 35 U.S.C. § 112(b) and 35 U.S.C. § 112(a) and (b), as set forth above. The references not relied upon are cited as cumulative prior art.

Hague – Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Notes on Correspondence

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending
application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or In-Person Interviews
A telephonic or in-person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a
power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form
PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at wendy.arminio@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
1). Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-
resources
2). Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
3). Facsimile to the USPTO's Official Fax Number (571-273-8300)
or
4). Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wendy Arminio whose phone number is 571-270-0221. The examiner can normally be reached on Monday to Thursday and alternate Fridays, 9:00 am to 6:00 pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lilyana Bekic can be reached at 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WENDY L ARMINIO/Primary Examiner, Art Unit 2921